Exhibit 10.1 FROM: Citibank Europe plc (the “Bank”) TO: Renaissance Reinsurance Ltd., DaVinci Reinsurance Ltd. and RenaissanceRe Specialty Risks Ltd. (formerly Glencoe Insurance Ltd.). (the “Original Companies”) and RenaissanceRe Specialty U.S. Ltd and Renaissance Reinsurance of Europe (the “Additional Companies” and, together with the Original Companies, the “Companies”) DATE: 1 October 2013 Ladies and Gentlemen, The Facility Letter dated 17 September 2010 between (1) the Bank and (2) the Companies regarding a committed letter of credit issuance facility in a maximum aggregate amount of USD 300,000,000, as amended by Letter Amendment dated 14 July 2011 and as may be further amended, varied, supplemented, novated or assigned from time to time (the “Facility Letter”). 1. We refer to the Facility Letter. Capitalised terms used in this letter shall have the meanings given to them in the Facility Letter (including where defined in the Facility Letter by reference to another document). 2. The following amendments shall take effect on and from the date that the Bank receives this letter duly executed by the Companies (“Effective Date”). 3. The Bank and the Companies agree, for good and valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged, that as effective from the date of this letter: (i) Clause 1.1 of the Facility Letter shall be amended and restated in its entirety as follows: “Further to recent conversations, Citibank Europe plc (the “Bank”) is pleased to provide a committed letter of credit issuance facility (the “Facility”) up until 31 December 2014 (the “Termination Date”) to the Companies subject to the terms and conditions set out in this Letter. Unless otherwise defined herein, capitalised terms used in this Letter are as defined in Clause 14.” (ii) Clause 2.1 of the Facility Letter shall be amended and restated in its entirety as follows: “The Facility shall be in a maximum aggregate amount of USD 300,000,000 (or the equivalent in the applicable currency) (the “Facility Limit”). The maximum aggregate amount of letters of credit that may be issued on behalf of any one Company shall be equal to the Facility Limit; provided however, that in no event shall (i) the aggregate amount of letters of credit issued on behalf of RenaissanceRe Specialty U.S. Ltd exceed USD 50,000,000; and (ii) the maximum aggregate amount of letters of credit that may be issued on behalf of all Companies collectively exceed the Facility Limit.” 4. Except as expressly amended by this letter, the Facility Letter remains unmodified and in full force and effect. In the event of a conflict or inconsistency between the terms of this letter and the terms of the Facility letter, the terms of this letter shall prevail. 5. The provisions contained in clause 6, Interest, and clause 7, Fees, in the Facility Letter shall apply in relation to the amendments agreed pursuant to the terms of this letter. Each party to this letter shall bear its own costs and expenses in relation to the amendments agreed pursuant to the terms of this letter. 6. On the date of this letter and on the Effective Date, each Original Company, as to itself, hereby confirms to the Bank that the representations and warranties set forth in clause 8 of the Facility Letter are true. 7. Effective as of April 11, 2013, all references contained in the Facility Documents to Glencoe Insurance Ltd. shall be deemed to be references to RenaissanceRe Specialty Risks Ltd. 8. With effect from the Effective Date of this letter, the terms and conditions of the Facility Letter shall be read and construed by reference to this letter and all references to the Facility Letter shall be deemed to incorporate the relevant amendments contained within this letter. 9. This letter may be executed in counterparts, each of which shall be deemed to be an original, and all such counterparts taken together shall constitute one and the same agreement. This letter and any non-contractual obligations arising in connection with it shall be governed by English law and the provisions of Clause 16 (Governing Law) of the Facility Letter shall be incorporated, with any necessary changes, as if set out in full in this letter. No person shall have any right to enforce any provision of this letter under the Contracts (Rights of Third Parties) Act 1999. Please indicate your agreement to the foregoing by countersigning the attached copy of this letter and returning the same to us. [signature page follows] For and of behalf of Citibank Europe plc /s/ Niall Tuckey Name: Niall Tuckey Title: Director [Signature Page to Amendment to Facility Letter] We agree to the terms set out in this letter. For and of behalf of Renaissance Reinsurance Ltd. /s/Mark A. Wilcox Name: Mark A. Wilcox Title: SVP, Chief Accounting Officer & Corporate Controller For and of behalf of DaVinci Reinsurance Ltd. /s/ Michael J. Doak Name: Michael J. Doak Title: SVP For and of behalf of RenaissanceRe Specialty Risks Ltd. /s/Mark A. Wilcox Name: Mark A. Wilcox Title: SVP, Chief Accounting Officer & Corporate Controller For and of behalf of RenaissanceRe Specialty U.S. Ltd. /s/Mark A. Wilcox Name: Mark A. Wilcox Title: SVP, Chief Accounting Officer & Corporate Controller For and of behalf of Renaissance Reinsurance of Europe /s/ Ian Britchfield Name: Ian Britchfield Title: Director [Signature Page to Amendment to Facility Letter]
